Case 1:19-cr-00435-CMA Document 1 Filed 10/10/19 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-435 CMA

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. YAGUANG QI,
   a/k/a “James Qi,”

      Defendant.


                                    INDICTMENT


      The Grand Jury charges:

                                   COUNTS 1 – 14
            Introduction into Interstate Commerce of Misbranded Drugs

      1.      At all times relevant to the Indictment, the defendant, YAGUANG QI, also

known as “James Qi” identified himself as a sales representative for Xi’an Lyphar

Biotech Co., Ltd. (“Lyphar”), a Chinese company that held itself out as exporting

chemicals to the United States.

      2.      On or about the dates identified below for each individual count, in the

State and District of Colorado and elsewhere, defendant, YAGUANG QI, with intent to

defraud and mislead, did cause the introduction and delivery for introduction into

interstate commerce the drugs identified below for each individual count, which drugs


                                             1
Case 1:19-cr-00435-CMA Document 1 Filed 10/10/19 USDC Colorado Page 2 of 8




were misbranded (a) as defined in Title 21, United States Code, Section 352(f)(1), in

that the labeling failed to bear adequate directions for use, (b) as defined in Title 21,

United States Code, Section 352(a), in that the labeling was false and misleading, or

both, as indicated in the chart below for each individual count.

 Count     Date                    Drug              Basis for Misbranding
 1         October 10, 2018        Tianeptine        Inadequate directions for use
 2         November 1, 2018        Andarine (S-4) Inadequate directions for use
                                                  and false and misleading
                                                  labeling
 3         November 1, 2018        LGD-4033       Inadequate directions for use
                                                  and false and misleading
                                                  labeling
 4         November 1, 2018        Ostarine       Inadequate directions for use
                                                  and false and misleading
                                                  labeling
 5         November 1, 2018        MK-677         Inadequate directions for use
                                                  and false and misleading
                                                  labeling
 6         November 26, 2018       RAD140         Inadequate directions for use
                                                  and false and misleading
                                                  labeling
 7         November 26, 2018       GW501516       Inadequate directions for use
                                                  and false and misleading
                                                  labeling
 8         February 19, 2019       Phenibut       Inadequate directions for use
 9         February 19, 2019       Tianeptine        Inadequate directions for use
 10        February 26, 2019       Oxiracetam        Inadequate directions for use
                                                     and false and misleading
                                                     labeling
 11        February 26, 2019       Aniracetam        Inadequate directions for use
                                                     and false and misleading
                                                     labeling




                                                2
Case 1:19-cr-00435-CMA Document 1 Filed 10/10/19 USDC Colorado Page 3 of 8




 12         February 26, 2019     IDRA-21          Inadequate directions for use
                                                   and false and misleading
                                                   labeling
 13         February 26, 2019     Noopept          Inadequate directions for use
 14         April 18, 2019        S-23             Inadequate directions for use
                                                   and false and misleading
                                                   labeling

      The foregoing was in violation of Title 21, United States Code, Sections 331(a)

and 333(a)(2), and Title 18, United States Code, Section 2.

                                     COUNTS 15 – 28
           Introduction into Interstate Commerce of Unapproved New Drugs

      3.      Paragraph 1 is incorporated by reference.

      4.      On or about the dates identified below for each individual count, in the

State and District of Colorado and elsewhere, the defendant, YAGUANG QI, with intent

to defraud and mislead, did cause the introduction and delivery for introduction into

interstate commerce the drugs identified below for each individual count, which were

new drugs within the meaning of Title 21, United States Code, Section 321(p)(1), that

were not the subjects of FDA-approved marketing applications as required by Title 21,

United States Code, Section 355(a), and were not otherwise exempt from such FDA-

approval requirements.

 Count       Date                    Unapproved New Drug
 15          October 10, 2018        Tianeptine
 16          November 1, 2018        Andarine (S-4)
 17          November 1, 2018        LGD-4033



                                             3
Case 1:19-cr-00435-CMA Document 1 Filed 10/10/19 USDC Colorado Page 4 of 8




 18          November 1, 2018        Ostarine
 19          November 1, 2018        MK-677
 20          November 26, 2018       RAD140
 21          November 26, 2018       GW501516
 22          February 19, 2019       Phenibut
 23          February 19, 2019       Tianeptine
 24          February 26, 2019       Oxiracetam
 25          February 26, 2019       Aniracetam
 26          February 26, 2019       IDRA-21
 27          February 26, 2019       Noopept
 28          April 18, 2019          S-23

        The foregoing was in violation of Title 21, United States Code, Sections 331(d),

355(a), and 333(a)(2), and Title 18, United States Code, Section 2.

                                    COUNTS 29 – 40
      Facilitating the Transportation, Concealment, and Sale of Unlawful Imports

        5.    Paragraph 1 is incorporated by reference.

        6.    On or about the dates identified below for each individual count, in the

State and District of Colorado and elsewhere, the defendant YAGUANG QI, did

knowingly and fraudulently facilitate the transportation, concealment, and sale of

merchandise after importation, that is, the drug identified for each individual count,

knowing the same to have been imported or brought into the United States contrary to

law, that is contrary to Title 21, United States Code, Section 331(a) (prohibiting the

introduction into interstate commerce of drugs that were misbranded pursuant to Title


                                             4
Case 1:19-cr-00435-CMA Document 1 Filed 10/10/19 USDC Colorado Page 5 of 8




21, United States Code, Sections 352(f)(1) and 352(a)), and Title 21, United States

Code, Sections 331(d) and 355(a) (prohibiting the introduction into interstate commerce

of unapproved new drugs).

 Count        Date                                 Drug Imported Contrary to Law
 29           October 10, 2018                     Tianeptine
 30           November 1, 2018                     Andarine (S-4)
 31           November 1, 2018                     LGD-4033
 32           November 1, 2018                     Ostarine
 33           November 1, 2018                     MK-677
 34           February 19, 2019                    Phenibut
 35           February 19, 2019                    Tianeptine
 36           February 26, 2019                    Oxiracetam
 37           February 26, 2019                    Aniracetam
 38           February 26, 2019                    IDRA-21
 39           February 26, 2019                    Noopept
 40           April 18, 2019                       S-23

       The foregoing was in violation of Title 18, United States Code, Sections 545 and

2.

                                    COUNTS 41 – 42
                                  Unlawful Importation

       7.     Paragraph 1 is incorporated by reference.

       8.     On or about the dates identified below for each individual count, in the

State and District of Colorado and elsewhere, the defendant, YAGUANG QI, did

knowingly and fraudulently cause to be imported and brought into the United States

merchandise, that is, the drug identified for each individual count, contrary to law, that



                                              5
Case 1:19-cr-00435-CMA Document 1 Filed 10/10/19 USDC Colorado Page 6 of 8




is, contrary to Title 21, United States Code, Section 331(a) (prohibiting the introduction

into interstate commerce of drugs that were misbranded pursuant to Title 21, United

States Code, Sections 352(f)(1) and 352(a)), and Title 21, United States Code, Sections

331(d) and 355(a) (prohibiting the introduction into interstate commerce of unapproved

new drugs).

 Count          Date                               Drug Imported Contrary to Law
 41             November 26, 2018                  RAD140
 42             November 26, 2018                  GW501516

       The foregoing was in violation of Title 18, United States Code, Sections 545 and

2.

                                       FORFEITURE

       9.       The allegations contained in Counts 29 through 42 of this Indictment

hereby are re-alleged and incorporated by reference for the purpose of alleging

forfeiture pursuant to the provisions of Title 18, United States Code, Section

982(a)(2)(B).

       10.      Upon conviction of the violation of Title 18, United States Code, Section

545, alleged in Counts 29 through 42 of this Indictment, the defendant YAGUANG QI

shall forfeit to the United States, pursuant to Title 18, United States Code, Section

982(a)(2) any and all of the defendant’s right, title, and interest in all property

constituting and derived from any proceeds obtained directly and indirectly as a result of




                                               6
Case 1:19-cr-00435-CMA Document 1 Filed 10/10/19 USDC Colorado Page 7 of 8




such offense, including but not limited to, entry of a money judgment in the amount of

proceeds obtained by the offenses and by the defendant.

       11.    If any of the property described above, as a result of any act or omission

of YAGUANG QI cannot be located upon the exercise of due diligence; has been

transferred or sold to, or deposited with, at third party; has been placed beyond the

jurisdiction of the Court; has been substantially diminished in value; or has been

commingled with other property that cannot be divided without difficulty, it is the intent of

the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any

other property of YAGUANG QI up to the value of the forfeitable property.



                                                  A True Bill:

                                                  Ink signature on file in Clerk’s office
                                                  Foreperson

Jason R. Dunn
United States Attorney

By:     /s/ Anna K. Edgar
       Anna K. Edgar
       Assistant United States Attorney
       1801 California Street, Suite 1600
       Denver, Colorado 80202
       Telephone: 303-454-0200
       Facsimile: 303-454-0402
       E-mail: Anna.Edgar@usdoj.gov
       Attorney for the United States




                                              7
Case 1:19-cr-00435-CMA Document 1 Filed 10/10/19 USDC Colorado Page 8 of 8




DEFENDANT: YAGUANG QI, A/K/A JAMES QI

AGE/YOB: unknown

ADDRESS: People’s Republic of China

COMPLAINT FILED?                    YES         X        NO

      IF YES, PROVIDE MAGISTRATE CASE NUMBER:

HAS DEFENDANT BEEN ARRESTED
ON COMPLAINT?                                    YES       X     NO

OFFENSES:           Counts 1 through 14: 21 U.S.C. §§ 331(a) and 333(a)(2),
                    Introducing or Delivering for Introduction a Misbranded Drug in
                    Interstate Commerce
                    Counts 15 through 28: 21 U.S.C. §§ 331(d), 355(a), and 333(a)(2),
                    Introducing or Delivering for Introduction an Unapproved New Drug
                    in Interstate Commerce
                    Counts 29 through 40: 18 U.S.C. § 545, Facilitating the Sale of
                    Unlawfully Imported Merchandise
                    Counts 41 through 42: 18 U.S.C. § 545, Unlawful Importation

LOCATION OF OFFENSES: Douglas County, Colorado

PENALTY:            Counts 1 through 28: For each count: Imprisonment of NMT 3
                    years, a fine of NMT $250,000, or both fine and imprisonment;
                    $100 special assessment; and a term of supervised release NMT 1
                    year.
                    Counts 29 through 42: For each count: Imprisonment of NMT 20
                    years, a fine of NMT $250,000, or both fine and imprisonment;
                    $100 special assessment; a term of supervised release NMT 3
                    years.

AGENT:              Daniel Allgeyer
                    Special Agent, FDA-OCI

AUTHORIZED BY: Anna Edgar, Assistant U.S. Attorney

ESTIMATED TIME OF TRIAL:            X   over five days

THE GOVERNMENT will seek detention in this case based on 18 U.S.C. § 3142(f)(2).

The statutory presumption of detention is not applicable to this defendant.
